Grice, Justice.
This was originally an equitable action seeking injunctive relief against foreclosure upon real estate.
However, subsequently it was converted into an action upon account seeking only recovery of money. The sole issue submitted to the jury was the amount of appellant’s debt to the appellee. The jury rendered a verdict in favor of the appellee for a stated amount of money. Thereupon the trial court rendered judgment for the appellee for that amount only.
The notice of appeal complains merely of that judgment.
The enumeration of errors makes no reference to any ruling as to equitable relief.
It thus appears that the appeal involves only the issue of what amount of money the appellant owes the appellee.
Under these circumstances this is not an equity case or other case for this court’s jurisdiction under the Constitution of this State (Code Ann. §2-3704). See Gilbert Hotel No. 22 v. Black, 192 Ga. 641, 643 (16 SE2d 435); Swinson v. Jones, 198 Ga. 327 (3) (31 SE2d 592). Therefore this case is

Transferred to the Court of Appeals.


All the Justices concur.

Reinhardt, Ireland, Whitley & Sims, Glenn Whitley, Whelchel & Whelchel, James C. Whelchel, for appellant.
Billy G. Fallin, for appellee.